Citation Nr: 0946085	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to November 5, 
2006.


REPRESENTATION

Appellant represented by:	Daniel G. Krasengor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1984 to June 
1988 and from November 1990 to June 1991. 
 
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Denver Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 50 percent rating, effective December 10, 
2003.  The Veteran timely appealed the rating assigned.

In February 2006, the Veteran testified at a videoconference 
Board hearing.  A transcript of the hearing is of record.  

In May 2006, the Board remanded the case for additional 
development.  Subsequently, a December 2006 rating decision 
increased the rating to 100 percent, effective from November 
5, 2006.  Because this rating award represents a partial 
grant of the benefit sought on appeal, and because the RO did 
not assign the maximum disability rating possible for the 
entire appeal period, the rating prior to that date remains 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In an August 2008 decision, the Board denied the Veteran's 
claim for an initial disability rating in excess of 50 
percent for PTSD for the period prior to November 5, 2006.  
He appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  In May 2009, the Veteran, through 
counsel, and the Secretary of Veterans Affairs submitted a 
Joint Motion to Vacate and Remand.  In an August 2008 Order, 
the Court granted the motion, vacated the August 2008 Board 
decision denying entitlement to an initial disability rating 
in excess of 50 percent for PTSD for the period prior to 
November 5, 2006, and remanded the case to the Board for 
further appellate review.

FINDING OF FACT

Prior to November 5, 2006, the Veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: depression, difficulty sleeping, nightmares, 
social avoidance, emotionally numbness, insomnia, anxiety, 
irritability, and paranoia; occupational and social 
impairment with deficiencies in most areas due to symptoms 
was not shown. 


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD prior to November 
5, 2006, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating, and 
a May 2008 supplemental SOC readjudicated the matter after 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in June 2004 and December 
2006.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  A Higher Initial Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule).  The schedule is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 50 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the Veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

A 100 percent disability rating for PTSD is 
warranted when the Veteran exhibits total 
occupational and social impairment due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  A score of 41-50 is assigned where 
there are "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed.1994).  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

Further, the words "slight," "moderate," and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

VA outpatient record dated in October 2003 noted the Veteran 
reported complaints of depression, difficulty sleeping, and 
nightmares.  He denied trust or avoidance issues, anger, 
intrusive images, or hypervigilance.  He had a good 
relationship with his wife and children. 
 
A November 2003 treatment record noted the Veteran was well-
groomed, calm, and attentive, with normal speech, and intact 
memory.  His mood was depressed, but thoughts were organized 
and logical.  There was no evidence of paranoia or 
hallucinations present.  The Veteran showed no current 
suicidal or homicidal ideation, although aggressive impulses 
were present.  The examiner noted that the Veteran's 
"judgment [was] good as evidenced by maintenance of job and 
family."  In December 2003, the Veteran's wife reported that 
he was a "grouch" most of the time and that he isolated 
himself from her and their children. 
 
On VA psychiatric examination in June 2004, the Veteran 
reported that he avoided crowds, kept to himself, and did not 
enjoy recreational activities although he indicated he liked 
camping.  He avoided the news because it reminded him of his 
Gulf War experiences.  The Veteran described nightmares four 
or five times per month involving Scud missile attacks.  He 
felt emotionally numb.  The Veteran described his employment 
as an officer in the Colorado state prison system as 
stressful.  He had a few co-worker friends but spent most of 
his time with his family.  On examination, he was very soft-
spoken, with dysphoric, blunted and withdrawn affect.  His 
thought processes were somewhat disorganized but for the most 
part goal-directed and logical.  The Veteran acknowledged 
that he did think about suicide but credibly denied any 
intent or plan.  He denied homicidal ideation.  His memory 
and concentration appeared to be somewhat impaired.  Insight 
and judgment were fair to poor.  The VA examiner stated that 
the Veteran's psychiatric difficulties appear to be 
moderately to severely impacting his life.  The Global 
Assessment of Functioning (GAF) score was 52. 
 
On a September 2004 outpatient record, the Veteran reported 
that his most recent episode of suicidal ideation was one 
month earlier, secondary to high stress at work, but that he 
had no actual suicidal intent because of thoughts of his 
children and family. 
 
In October 2004, he reported that he was sleeping much better 
and his mood had improved.  The Veteran noted that he was 
more relaxed and less irritable and antsy.  He was getting 
along better with his family, with less isolation at home.  
The VA psychiatrist noted "patient doing well with symptom 
improvement." 
 
A March 2005 VA treatment record noted the Veteran was having 
good days and bad days, with "agitation which he associated 
with work or increased stress."  The Veteran denied suicidal 
or homicidal ideation, intent, or plan, but he reported that 
he felt people were watching him sometimes and he didn't know 
why.  His sleep had improved, appetite was good, and 
concentration was fairly good.  Taking walks had helped with 
stress relief. 
 
In May 2005, the Veteran reportedly was dealing with stress 
at work better by getting outside more.  He indicated that he 
had an interest in walking and fishing. 
 
In July 2005, the Veteran reported that he was doing "not so 
good."  He was having difficulty with sleep and feelings of 
anxiety.  He was getting along well with his wife and kids 
and had "no problems at work." 
 
In August 2005, the Veteran reported he had been having 
suicidal thoughts and wondering if his family would be better 
off without him.  He had no suicidal plans or intent.  The VA 
social worker assigned a GAF score of 50.  Later that month, 
the Veteran reported he was a little less depressed, was less 
isolative, sleeping more, and feeling calmer and more 
hopeful.  He had occasional passive suicidal thoughts, but no 
plan, or intent.  He denied any desire to die or hurt himself 
even when severely depressed.  The Veteran was getting along 
well with his wife and kids and had no problems at work even 
though it was still stressful. 
 
A January 19, 2006, letter from a VA psychiatrist to the 
Veteran described the care he had received since 2003.  The 
psychiatrist wrote that "you have continued to struggle with 
your PTSD symptoms which have significantly interfered with 
your work and personal life.  In the past month you have 
resigned from your job due to the increase in PTSD related 
anxiety and anger that your work causes." 
 
At a February 2006 videoconference hearing, the Veteran 
discussed his PTSD symptoms and stated that they had 
worsened.  He testified that he stopped working due to 
depression and the stress he had as a correctional officer at 
a prison.  He also reported that the relationships with his 
wife and children were distant. 
 
In February 2006, the Veteran was described as "still down 
at times, isolative, but better."  His depression 
"continues to improve."  The Veteran was worried about 
finances since being unemployed.  His nightmares and 
flashbacks were "about the same."  He still had 
intermittent suicidal thoughts but less frequent and severe, 
and he denied any intent or plan.  He added that exercise 
improved his depression. 
 
On March 2, 2006, a VA treatment record noted that the 
Veteran's depression continued to improve with a higher 
dosage of Paxil and without stress of job.  Anxiety and PTSD 
symptoms were unchanged.  The Veteran had no suicidal 
thoughts. 
 
A March 23, 2006, treatment record noted the Veteran reported 
suicidal ideation with no intent.  The record also noted that 
the Veteran continued to experience severe depression and 
anxiety, was under financial strain and his wife was planning 
on obtaining employment.  The record also noted that he 
continued to isolate himself from family and that his 
relationships continued to drift. 
 
In May 2006, the Veteran was noted to be feeling good and 
optimistic about getting on a waiting list for a PTSD 
inpatient program.  Overall, he continued to feel better 
since he stopped working.  He was sleeping well and 
exercising two days per week.  He enjoyed swimming.  He had 
suicidal thoughts but with no plan or intent. 
 
A July 2006 treatment record noted the Veteran had "PTSD and 
depressive symptoms that are cyclic in nature and alternate 
with periods of decreased sleep and increased energy in which 
his PTSD symptoms also wane."  The Veteran's primary 
complaints were his trouble with irritability and emotional 
numbness that caused him to feel distant from his family.  He 
had no clear delusions or visual hallucinations, but it was 
noted that when he looked out of the window at night he 
actually saw "figures in the dark."  His GAF score was 50. 
 
In August 2006 he had no suicidal or homicidal ideation.  His 
paranoia was under good control and his mood had improved.  
He was described hopeful, with plans for the future.  The 
record also noted that his relationships were stable and he 
had been getting out more.  No psychosis was present. 
 
In September 2006, the Veteran noted he had not been looking 
for work and had no desire to seek employment.  His family 
was living on his 50 percent disability payments.  Paranoia 
and depression had improved.  The examiner noted "no self-
destructive behavior." 
 
In October 2006, the Veteran was noted to be stable and 
depressive episodes were mildly improved.  However, 
irritability continued to be problematic.  He has had some 
episodes of yelling at his family that disturbed him.  He had 
no suicidal or homicidal ideation and no delusions or 
hallucinations were present.  Insight and judgment were fair.  
An outpatient referral form indicated that he was working at 
"being more active and less isolation."  He was also 
working on irritability and anxiety. 
 
A November 2, 2006, record noted the Veteran was doing 
"reasonably well."  His anger and irritability were 
slightly better, which improved his relationships with his 
family.  Upon mental status examination, he was well-groomed, 
with appropriate speech and linear, logical and coherent 
thought processes.  There was no suicidal or homicidal 
ideation.  The Veteran began a VA PTSD residential treatment 
program on November 5, 2006. 

On VA examination in December 2006, during his residential 
program, the examiner noted that the Veteran had chronic, 
severe, PTSD and could not work at this time.  The December 
2006 rating decision assigned a 100 percent rating from the 
date of the hospitalization (November 5, 2006). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that a no 
time during the appeal period (prior to November 5, 2006) has 
the Veteran manifested symptoms of PTSD for any distinct 
period of time that were of such a nature and gravity as to 
more nearly approximates the criteria for the next higher 
rating of 70 percent.

He has not exhibited obsessional rituals that interfere with 
routine activities or speech that was intermittently 
illogical, obscure, or irrelevant.  VA examinations and 
treatment records indicated his speech has been logical, 
linear, and normal.  Episodes of near-continuous panic or 
depression affecting ability to function independently are 
not shown.  The Veteran was independent as to daily living 
concerns.  While he has at times shown difficulty with anger 
management, he did not otherwise exhibit impaired impulse 
control to a significantly harmful degree.  He has not 
exhibited spatial disorientation, or neglect of personal 
appearance and hygiene (he is consistently described as 
appropriately dressed and well groomed).  He appears to adapt 
to stressful circumstances by adopting methods such as taking 
walks/exercising to relieve stress.  The Veteran reported 
that these methods were successful.  The Veteran has been 
married to the same individual for many years; his 
relationships with his wife and children have generally been 
described in positive terms.  The Veteran was shown to have 
an interest in fishing, camping, swimming, exercise, and 
walking at various times, and he had friendly relationships 
with some co-workers prior to quitting his job in early 2006.  

Thus, the record reflects that the Veteran does not have many 
of the symptoms contemplated in the criteria for a 70 percent 
rating.  Symptoms consistent with a 70 percent rating that he 
does endorse are suicidal ideation and unprovoked 
irritability.  In this regard, he had suicidal ideation that 
was intermittent and passive.  He had problems with 
irritability and numbness that, in July 2006, made him feel 
distant from his family.  Despite the mild improvement noted 
in December 2006, he still continued to struggle with 
irritability.  Nevertheless, his irritability was not 
associated with periods of violence.  While these symptoms 
are consistent with a higher rating, they are only a small 
portion of the criteria contemplated in a higher rating of 70 
percent.  Further, they are not shown to be of such gravity 
to produce occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  Hence, these 
symptoms do not present an overall disability picture that 
more nearly approximates a 70 percent rating.

In reaching this decision, the Board has also considered 
other factors such as his GAF scores and his reports of 
seeing figures outside at night.  

His GAF scores, which were 50 and 52, reflect severe and 
moderate symptoms, respectively.  Notably, GAF scores are 
just one component of the Veteran's disability picture that 
may be considered and there is no "formula" that is 
followed in assigning such scores.  Furthermore, the Board 
need not accept a GAF score as probative.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others).  In this case, it is the Board's judgment 
that these score are not inconsistent with the symptoms 
contemplated in a 50 percent rating.  Therefore, when 
considered with the other evidence of record they do not 
serve as a basis for an increased evaluation.

With respect to the report of the Veteran seeing figures 
outside in the dark, the VA psychiatrist who noted this also 
noted that the Veteran had no visual hallucinations and no 
clear delusions.  Further, on many occasions the Veteran also 
denied having delusions or hallucinations.  In light of the 
foregoing, there is no clinical evidence that the Veteran 
experienced hallucinations or delusions.   

Aside from the criteria for a 70 percent rating, there are 
simply no additional symptoms of a nature and gravity 
commensurate with such a rating shown prior to November 5, 
2006.  In fact, outpatient records showed a number or 
instances of improvement in symptoms, including the treatment 
record from three days prior to his entry into the 
residential treatment program on November 5, 2006.  In short, 
the degree of psychiatric disablement shown prior to November 
5, 2006, more nearly approximates a disability picture 
characterized as occupational and social impairment with 
reduced reliability and productivity based on symptoms such 
as depression, isolation, irritability, emotional numbing, 
passive suicidal thoughts, sleep difficulty, nightmares, 
anxiety, and paranoia.  Consequently, a rating in excess of 
50 percent prior to that date is not warranted.  Hence, the 
Veteran's overall disability picture most nearly approximates 
the criteria for the Veteran's current 50 percent rating.  
Accordingly, the preponderance of the evidence is against a 
higher (70 percent) rating, and the benefit of the doubt rule 
does not apply.

In light of a January 2006 record from a psychiatrist who 
indicated the Veteran's PTSD significantly interfered with 
his work and that he had left his job due to anger and 
anxiety caused by his job, the Board has also considered 
whether this case should be referred to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).  At no 
time prior to November 5, 2006, does the record reflect that 
the Veteran has required frequent, or indeed any, 
hospitalization for PTSD.  Comparing the Veteran's disability 
level and symptomatology to the rating schedule, the degree 
of disability throughout the entire appeal period under 
consideration is contemplated by the rating schedule and the 
assigned "staged" rating is, therefore, adequate, and no 
referral for an extraschedular rating is required.  Thun v. 
Peake, 22 Vet App 111 (2008)




ORDER

A schedular rating in excess of 50 percent for PTSD prior to 
November 5, 2006, is denied.



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


